Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last line of claims 2 and 15, it is unclear what the metes are for the limitations “and the like.” For examination purposes “and the like” will not be given patentable weight.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visser US 2017/0184285.
As for claim 1, Visser discloses a lighting system comprising: a main power source (main power source is inherent since device is powered, paragraph 0008), a light source driver (100/102, paragraph 0058-59) electrically coupled to the main power source, and a light source unit (10; lamp assembly 200) driven by the light source driver (paragraph 0059); wherein the light source driver is encased within a dedicated or independent driver housing (see junction box housing 104 of driver 100, fig 2a, paragraph 0059), wherein the light source driver and the driver housing are physically and electrically connected to the light source unit via a flexible cord (see Fig 2a, via flexible cord 110, paragraph 0059) and wherein the length of the flexible cord is so configured that the light source unit can be installed at different locations inside a building without moving the light source driver around (since the wire is flexible the device is interpreted as being configured such that the light source unit may be installed at different locations inside a building without having to move the driver).
As for claim 2, Visser discloses a system according to claim 1, wherein the light source unit is not encased within or mounted to said driver housing (see Figure 2a), wherein the light source driver is not mounted in, on or with the light source unit, and wherein the light source driver is not mechanically fixed or it is movable to the light source unit when the light source unit is in a working condition such as illuminating light (driver is either not mechanically fixed to or is movable to the light source when in the operable condition given that the cord is flexible and device may be moved).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Visser in view of Knauss US 2019/0021149.
As for claim 3, Visser clearly has some sort of power source but is silent to what type of power source is used and therefore fails to specifically teach the main power source is a power grid, a public utility electrical grid, or a DC power source. Knauss teaches main power that is a power grid, a public utility electrical grid, or a DC power source (see paragraph 0017, 0019). It would have been obvious for one having ordinary skill in the art to utilize the power grid/public utility grid/ and or DC power source(s) taught by Knauss to provide a suitable powering means for the device of Visser. One would have been motivated to make this combination to allow the light sources in Visser to emit light.
As for claim 4, Visser discloses that the light source unit is a solid-state lighting (SSL) fixture that comprises a semiconductor light-emitting diode (LED), organic light-emitting diodes (OLED), polymer light-emitting diodes (PLED), or any combination thereof, e.g. a (retrofit) lamp, though not specifically stated as using an LED light source, paragraph 0059 implies the use of an LED light source since 102 is an LED driver.
The examiner takes Official Notice that the use of LEDs is old and well known in the illumination art; Knauss teaches using LEDs as a light source (see paragraph 0017).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to look to the teachings of Knauss and use an LED for the light source in the system of Visser to provide a well- known, desirable light source type. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, and low heat production, over other light sources.
As for claim 5, Visser teaches that the light source driver is an isolated power driver, such as a LED driver with a LED circuit to power a light-emitting diode (LED) in the light source unit (LED driver, paragraph 0029, 0058-59).
As for claims 6 and 17, Visser discloses the device as discussed above but fails to specifically teach that the light source unit comprises one or more light-emitting diodes (LEDs) of a LED circuit, and all other (non-LED) components of the LED circuit are included in the light source driver within the driver housing.  Knauss teaches the light source unit comprises one or more light-emitting diodes (LEDs) of a LED circuit (LED 102, paragraph 0017), and all other (non-LED) components of the LED circuit are included in the light source driver within the driver housing (see components included in driver 104, paragraph 0017, 0021). It would have been obvious for one having ordinary skill in the art to look to Knauss and utilize the LEDs and circuit components of the driver to provide a suitable light source and controller/driving means to power the LEDs. One would have been motivated to make this modification to provide a desirable light source and powering means for Knauss.
As for claims 7 and 18, see above for combining with Knauss; Knauss further teaches said all other (non-LED) components of the LED circuit controls or regulates the current level of a LED current through the LED and thus the light output of the LED within said light source unit (see paragraphs 0020-0023 of Knauss).
As for claims 8 and 19, see above for combining with Knauss. Knauss further teaches wherein said all other (non-LED) components of the LED circuit are selected from a current-limiting resistor such as a series resistor, an active constant current regulator, a depletion-mode MOSFET (metal-oxide-semiconductor field-effect transistor), a low drop-out (LDO) constant current regulator, a switched-mode power supply, a power MOSFET, a power integrated circuit (IC) chip, a power switch, an electromagnetic relay including a coil, a rectifier, a pulse-width modulator, an AC/DC converter or inverter configured to transform alternating current (AC) power to direct current (DC) power, and the like, and any combination thereof (current regulation, paragraphs 0002, 0058)
As for claims 9 and 20, Visser teaches the device as discussed above but fails to teach that the light source unit comprises a string or an array of multiple LEDs that are connected in series (0017, plurality of LEDS connected in series). Knauss teaches the light source unit comprises a string or an array of multiple LEDs that are connected in series (0017, plurality of LEDS connected in series). It would have been obvious to one of ordinary skill in the art at the time the invention was made to look to the teachings of Knauss and use the LED array in series with Visser to provide a well- known, desirable light source type. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, and low heat production, over other light sources.
As for claim 11, Visser further teaches a method of illuminating the internal space of a building (at time of construction or part of remodel after ceiling installation, paragraph 0008), comprising providing a lighting system according to claim 1 (see above for claim 1 limitations). Visser further discloses a mounting means on a portion of the driver housing (see back side of 100, Fig 2a but is silent to specifically teach: mounting the light source driver in a first location in the building; (iii) mounting the light source unit in a second location in the building; and (iv) moving the light source unit to, and mounting it in, a third location in the building without moving the light source driver away from the first location and without re-griding the utility electrical system in the building.
The examiner takes Official Notice that mounting a lighting device in a building and removing and relocating the light unit to another location without moving the driver would have been obvious to one having ordinary skill in the art since Visser is intended to be mounted in a structure and teaches a flexible connector between the driver and the lighting unit.  It would have been obvious for one having ordinary skill in the art to mount the driver to a first location in a building and the light source unit in a second location (see indication of Figure 2a of Visser below), mounting the light source driver in a first location in the building;  mounting the light source unit in a second location in the building; and moving the light source unit to, and mounting it in, a third location in the building without moving the light source driver away from the first location and without re-griding the utility electrical system in the building. One would have been motivated to mount and re-mount the device in this manner to provide a common-sense manner of mounting and reattaching the light unit to a desired area without the need of additional wiring or removing the driver.  

    PNG
    media_image1.png
    537
    648
    media_image1.png
    Greyscale

As for claim 12, Visser is silent to specifically reciting that when the light source driver fails, keeping (not throwing away) the light source unit or maintaining the integrity of the light source unit without pulling it apart and repairing it. Regarding keeping maintaining the light source unit or maintaining it without pulling it apart and repairing it, Since one having ordinary skill in the art would recognize that it is well known to replace modular components of a lighting device that have failed it would have been obvious for one having ordinary skill in the art to not throw away a part of the lighting device that is operational and has not failed. One would have been motivated to not throw away something that is operational to save resources.
	As for claim 13, Visser fails to teach the first location has a temperature lower than the second location or the third location; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the components of the device as desired, such that the first location has a temperature lower than the second location or the third location, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
As for claim 14, Visser discloses the device above but is silent to wherein Step (i) includes (i-a) manufacturing the light source driver and its driver housing before manufacturing the light source unit, (i-b) shipping the light source driver and its driver housing to the building as needed, and (i-c) manufacturing one or more light source units and shipping the units to the building as needed after step (i-b). The examiner takes Official Notice that determining an optimal manufacturing and shipping method such as manufacturing the light source driver and its driver housing before manufacturing the light source unit, (i-b) shipping the light source driver and its driver housing to the building as needed, and (i-c) manufacturing one or more light source units and shipping the units to the building as needed after step (i-b), would have been obvious to one having ordinary skill in the art. One would have been motivated to manufacture and ship as specified above to provide a suitable manufacturing and shipping method for the device of Visser. Additionally, it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
As for claim 15, Visser discloses the device as discussed above but is silent to the building is selected from residential buildings, commercial buildings, retail buildings, shopping centers, motels, hotels, casinos, resorts, self-storages, warehouses, car washes, theaters, office buildings, laboratories, data centers, call centers, showrooms, industrial buildings, agricultural buildings, barns, chicken coops or chicken houses, cow-sheds, farmhouses, greenhouse, institutional buildings, arenas, libraries, museums, observatories, community halls, churches, cathedrals, temples, city halls, courthouses, police stations, post offices, airport terminal, bus station, subway stations, railroad stations, film studios, gyms, and the like. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to utilize the device within a building such as that described above, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
As for claim 16, Visser discloses a system according to claim 11, wherein the light source unit is not encased within or mounted to said driver housing (see Figure 2a), wherein the light source driver is not mounted in, on or with the light source unit, and wherein the light source driver is not mechanically fixed or it is movable to the light source unit when the light source unit is in a working condition such as illuminating light (driver is either not mechanically fixed to or is movable to the light source when in the operable condition given that the cord is flexible and device may be moved).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Visser in view of Knauss and further in view of Jong KR 1443272.
As for claim 10, see above for combining with Knauss for the LED light sources. Visser and Knauss fail to further teach wherein the multiple LEDs are mounted on a LED board having two boundaries/edges with a zig zag (shark's teeth) profile. Jong teaches multiple LEDs 20 mounted on a LED board having two boundaries/edges with a zig zag (shark's teeth) profile (see LEDs on board with zig zag pattern shown in at least Figure 4). It would have been obvious for one having ordinary skill in the art to look to Jong for the LED board having a zig zag pattern on two edges and utlize this in the device of Visser et al. to provide an improved support for the LED light sources and an alternate LED board configuration. Although not specifically taught as being shark tooth shaped, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Visser et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LI ‘806 is cited for having a driver box separate from multiple light boxes (see Fig 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875